Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 1 of 19




                    EXHIBIT A
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 2 of 19




                                                               GM_00784
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 3 of 19
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 4 of 19




                                                               GM_00786
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 5 of 19




                                                               GM_00787
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 6 of 19




                                                               GM_00788
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 7 of 19




                                                               GM_00789
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 8 of 19
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 9 of 19
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 10 of 19




                                                               GM_00792
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 11 of 19




                                                               GM_00793
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 12 of 19




                                                               GM_00794
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 13 of 19




                                                               GM_00795
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 14 of 19




                                                               GM_00796
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 15 of 19




                                                               GM_00797
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 16 of 19
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 17 of 19




                                                               GM_00799
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 18 of 19




                                                               GM_00800
Case 1:15-cv-07433-LAP Document 1199-8 Filed 01/27/21 Page 19 of 19




                                                               GM_00801
